Citation Nr: 1446393	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a left hand disorder.

4.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2011, the Veteran testified at a hearing before the undersigned. In September 201, the Board remanded the claims for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in September 2011, the Board remanded this case for a new VA examination.  The Board, pursuant to Remand Directive # 2, expressly ordered the VA examiner to take X-rays: "After a review of the claims file and an examination of the claimant that includes x-rays of the wrists and hands...".  The December 2011 examiner, according to section 13 of his report, did not perform imaging studies of the Veteran.  Therefore, remand is warranted for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all VA treatment records from the Sebring CBOC dated since May 2012.  Upload these records in a single electronic file in Virtual VA.

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his hand and wrist disorders.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) A VA physician diagnosed the Veteran with degenerative joint disease in January 2007, with his hands being the "most affected areas."

(ii) The Veteran claims he fell from a tanker onto his hands during his military service. 

(iii) The Veteran was treated for a hand abrasion and a deep tissue bruise to the left hand while on active duty.  See service treatment records.

(iv) The Veteran is competent to report having a problem with wrist and hand pain and numbness in-service and since that time because these symptoms are observable by a lay person.

(v) The December 2011 VA examiner did not take X-rays as ordered by the Board in its September 2011 Remand.  The examiner is requested to take X-rays during this examination.

e. The examiner must respond to the following inquiry, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) What are the current diagnoses of the Veteran's wrist and hand disorders?

(ii) As to each wrist or hand disorder diagnosed at any time during the pendency of the appeal, to include the degenerative joint disease diagnosed in January 2007, the examiner should thereafter provide an opinion as to whether it is at least as likely as not that it was caused by his military service?

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



